             Case 09-11390-MFW          Doc 1445       Filed 05/16/19   Page 1 of 15



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF DELAWARE

In re:     OPUS SOUTH CORPORATION,                 §      Case No. 09-11390-MFW
           A FLORIDA C                             §
                                                   §
Debtor                                             §

                       NOTICE OF TRUSTEE’S FINAL REPORT AND
                         APPLICATIONS FOR COMPENSATION
                           AND DEADLINE TO OBJECT (NFR)

       Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that JEOFFREY
L. BURTCH, TRUSTEE, trustee of the above styled estate, has filed a Final Report and the trustee
and the trustee’s professionals have filed final fee applications, which are summarized in the
attached Summary of Trustee’s Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:

         824 Market Street, 3rd Floor
         Wilmington, DE 19801

        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 21 days from the mailing of this notice,
serve a copy of the objections upon the trustee, any party whose application is being challenged
and the United States Trustee. A hearing on the fee applications and any objection to the Final
Report will be held at 02:00PM on 06/26/2019 in Courtroom 4, United States Courthouse
Courthouse, 824 Market Street, 5th Floor, Wilmington, DE 19801. If no objections are filed, upon
entry of an order on the fee applications, the trustee may pay dividends pursuant to FRBP 3009
without further order of the Court.


Date Mailed: 05/16/2019                      By:       /s/JEOFFREY L. BURTCH, TRUSTEE
                                                       Trustee

JEOFFREY L. BURTCH, TRUSTEE
P.O. BOX 549
WILMINGTON, DE 19899-0549
(302) 472-7427




UST Form 101-7-NFR (10/1/2010)
                        Case 09-11390-MFW                   Doc 1445           Filed 05/16/19           Page 2 of 15

                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF DELAWARE

             In re: OPUS SOUTH CORPORATION, A FLORIDA C                                     §       Case No. 09-11390-MFW
                                                                                            §
                                                                                            §
        Debtor(s)                                                                           §

                                  SUMMARY OF TRUSTEE'S FINAL REPORT
                                  AND APPLICATIONS FOR COMPENSATION


                    The Final Report shows receipts of                                          $       1,126,348.02

                    and approved disbursements of                                               $         559,745.75
                                                           1
                    leaving a balance on hand of                                                $         566,602.27

                                                         Balance on hand:                                   $              566,602.27
               Claims of secured creditors will be paid as follows:

Claim          Claimant                                       Claim Allowed Amount Interim Payments                           Proposed
No.                                                         Asserted       of Claim          to Date                          Payment
  3S           QUALITY CONCRETE                            68,287.31                    0.00                    0.00               0.00
               OF ATLANTA INC
 15            TAX COLLECTOR,                                  107.93                   0.00                    0.00               0.00
               PINELLAS COUNTY
 16            BROWARD COUNTY                                  380.74                   0.00                    0.00               0.00
               REVENUE COLLECTOR
 66            GOODWIN BROS.                             651,661.36                     0.00                    0.00               0.00
               CONSTRUCTION, INC.
 67            TAX COLLECTOR,                              73,628.62                    0.00                    0.00               0.00
               PINELLAS COUNTY
 70S           SHUMATE                                   179,043.30                     0.00                    0.00               0.00
               MECHANICAL LLC
 96S           ALL-PRO ROOFING &                           26,193.23                    0.00                    0.00               0.00
               CONSTRUCTION, INC.
 99            DOUG BELDEN,                                 4,843.21                    0.00                    0.00               0.00
               HILLSBOROUGH CO
               TAX COLL
 100           TAX COLLECTOR,                            403,260.17                     0.00                    0.00               0.00
               PINELLAS COUNTY
                1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
  earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
  receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
  account of the disbursement of the additional interest.

  UST Form 101-7-NFR (10/1/2010)
                    Case 09-11390-MFW            Doc 1445       Filed 05/16/19         Page 3 of 15
  101        TAX COLLECTOR,                    153,847.44               0.00                  0.00           0.00
             PINELLAS COUNTY
  142        INTEGRATED SYSTEMS                 24,999.82               0.00                  0.00           0.00
             OF FLORIDA INC
  181        CURB-TECH, INC.                    77,263.09               0.00                  0.00           0.00
  208        CURB-TECH, INC.                    77,263.09               0.00                  0.00           0.00
  235        Archive America                     8,510.84               0.00                  0.00           0.00
                                              Total to be paid to secured creditors:      $                0.00
                                              Remaining balance:                          $          566,602.27

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                            Total Requested Interim Payments          Proposed
                                                                                      to Date         Payment
Trustee, Fees - JEOFFREY L. BURTCH, TRUSTEE                       57,040.44                   0.00      57,040.44
Trustee, Expenses - JEOFFREY L. BURTCH, TRUSTEE                      333.49                   0.00         333.49
Attorney for Trustee, Fees - COOCH AND TAYLOR, P.A.              310,918.50        310,918.50                0.00
Attorney for Trustee, Expenses - COOCH AND TAYLOR,                 8,496.79             8,496.79             0.00
P.A.
Accountant for Trustee, Fees - BEDERSON, LLP                       4,000.00                   0.00       4,000.00
Charges, U.S. Bankruptcy Court                                    13,500.00                   0.00      13,500.00
Other Fees: SMITH KATZENSTEIN JENKINS LLP                          1,351.62             1,351.62             0.00
Other Expenses: ARCHIVE AMERICA                                   11,763.44            11,763.44             0.00
Attorney for Trustee Fees - LAW OFFICE OF SUSAN E.                69,977.00            69,977.00             0.00
KAUFMAN, LLC
Attorney for Trustee Expenses - LAW OFFICE OF                      5,123.78             5,123.78             0.00
SUSAN E. KAUFMAN, LLC
Other Expenses: BLUE MARBLE LOGISTICS, LLC                             12.93              12.93              0.00
Other Expenses: COOCH AND TAYLOR, P.A.                               648.00              648.00              0.00
Other Expenses: INTERNATIONAL SURETIES LTD.                        4,581.42             4,581.42             0.00
Other Expenses: IRON MOUNTAIN                                     12,762.03            12,762.03             0.00
Other Expenses: LLK, LLC                                               12.55              12.55              0.00
Other Expenses: OPUS HOLDING, LLC                                  4,250.00             4,250.00             0.00
Other Expenses: SMITH KATZENSTEIN JENKINS LLP                           8.00                  8.00           0.00
Other Expenses: STEVENS & STEVENS BRM, INC.                        7,343.85             7,343.85             0.00
Other Expenses: THE PRIVATE BANK                                     419.85              419.85              0.00
Other Expenses: VITAL RECORDS CONTROL OF FL                        7,579.87             7,579.87             0.00




   UST Form 101-7-NFR (10/1/2010)
                      Case 09-11390-MFW            Doc 1445       Filed 05/16/19      Page 4 of 15
                            Total to be paid for chapter 7 administration expenses:         $           74,873.93
                            Remaining balance:                                              $          491,728.34

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                             Total Requested Interim Payments           Proposed
                                                                                       to Date          Payment
Attorney for Trustee Fees - LANDIS RATH & COBB, LLP                  3,862.90             3,862.90             0.00
Other Expenses: ARCHIVE AMERICA                                      5,097.56                   0.00       5,097.56
Other Expenses: ARLENE RAMPULLA                                          0.00                   0.00           0.00
Other Expenses: BEN F PERRY CO., INC.                                    0.00                   0.00           0.00
Other Expenses: COMMISSINOER OF REV OF STATE                         1,571.61                   0.00       1,571.61
OF TN
Other Expenses: DEPARTMENT OF THE TREASURY                               0.00                   0.00           0.00
Other Expenses: Department of the Treasury                           7,274.71                   0.00       7,274.71
(ADMINISTRATIVE)
Other Expenses: HOWARD ZOROMSKY                                          0.00                   0.00           0.00
Other Expenses: MARATHON EQUIPMENT CO.                                   0.00                   0.00           0.00
Other Expenses: TEACHERS INSURANCE AND                               9,397.13                   0.00       9,397.13
ANNUITY ASSOC
Other Expenses: VANGAURD OF FLORIDA, LLC                                 0.00                   0.00           0.00
Other Expenses: WINDOW WORX LLC                                          0.00                   0.00           0.00
                            Total to be paid for prior chapter administrative expenses:     $           23,341.01
                            Remaining balance:                                              $          468,387.33

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $549,911.46 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim         Claimant                                      Allowed Amount Interim Payments              Proposed
No                                                                 of Claim          to Date             Payment
              INTERNAL REVENUE SERVICE                               3,871.73                   0.00       2,093.92
              INTERNAL REVENUE SERVICE                                 905.50                   0.00         489.71
              INTERNAL REVENUE SERVICE                               2,683.87                   0.00       1,451.49
  14          FULTON COUNTRY TAX                                         0.00                   0.00           0.00
              COMMISSIONER
  18P         WATER RESOURCE ASSOCIATES, INC.                            0.00                   0.00           0.00
  19          JULIE L SANCHEZ                                          509.67                   0.00         509.67




   UST Form 101-7-NFR (10/1/2010)
               Case 09-11390-MFW          Doc 1445   Filed 05/16/19   Page 5 of 15
45      DAN P. MILES                                   4,000.00           0.00         4,000.00
55P     STATE OF FLORIDA - DEPT OF REV                     0.00           0.00             0.00
95      JENSEN FAMILY TRUST                                0.00           0.00             0.00
102     FULTON COUNTY TAX                              7,832.64           0.00         4,236.05
        COMMISSIONER
113P    THE SHOPPING CENTER GROUP LLC                      0.00           0.00             0.00
116     BRIAN KEITH HORNSBY                            5,000.00           0.00         5,000.00
118     DOUG BELDEN, HILLSBOROUGH CO                   5,643.72           0.00         3,052.24
        TAX COLL
120     JANET HOLLEY - ESCAMBIA COUNTY                   815.52           0.00          441.05
        TAX COLL
123P    STATE OF FLORIDA - DEPT OF REV                 1,339.88           0.00          724.63
124     BETH ANN WAHL                                    221.43           0.00          221.43
127     PNC BANK, N.A.                                     0.00           0.00             0.00
129     GEORGIA DEPT OF REVENUE                      151,900.00           0.00        82,150.61
132     TENNESSEE DEPARTMENT OF                          688.80           0.00          372.52
        REVENUE
145     ARLENE RAMPULLA                                    0.00           0.00             0.00
158P    DOBBINS, MARILYN A                            10,950.00           0.00        10,950.00
175     HOWARD ZOROMSKY                                    0.00           0.00             0.00
184P    OPUS CORPORATION                             301,994.37           0.00       301,994.37
189P    HOWARD ZOROMSKY                                    0.00           0.00             0.00
200     MARTIN L MCFARLAND                             8,916.14           0.00         8,916.14
207P    DAN F NICOL                                   10,950.00           0.00        10,950.00
209     Delaware Claims Agency,LLC                     7,467.66           0.00         7,467.66
211P    Tennessee Department of Revenue                  459.20           0.00          459.20
212     Wilbur E. Hooks, director                        940.96           0.00          508.89
219     Daniel P. Miles                                    0.00           0.00             0.00
230     Escambia County Tax Collector                    920.37           0.00          497.75
232P    Grant F. Wood                                 10,950.00           0.00        10,950.00
233     Howard J. Zoromsky                                 0.00           0.00             0.00
234P    Kevin B. Polston                              10,950.00           0.00        10,950.00




UST Form 101-7-NFR (10/1/2010)
                      Case 09-11390-MFW             Doc 1445       Filed 05/16/19        Page 6 of 15
                                                 Total to be paid for priority claims:     $          468,387.33
                                                 Remaining balance:                        $                0.00
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 117,848,639.54 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                      Allowed Amount Interim Payments             Proposed
No                                                                  of Claim          to Date            Payment
               INTERNAL REVENUE SERVICE                                1,827.24                0.00               0.00
               INTERNAL REVENUE SERVICE                                  936.96                0.00               0.00
               INTERNAL REVENUE SERVICE                                7,812.99                0.00               0.00
  1            S3 Integration                                              0.00                0.00               0.00
  2            Beth Ann Wahl                                               0.00                0.00               0.00
  3P           QUALITY CONCRETE OF ATLANTA                           68,237.31                 0.00               0.00
               INC
  5            ATLANTA SUBURBAN GLASS, INC.                            4,135.00                0.00               0.00
  6            CHARLES WALKER, CONTROLLER                              6,877.69                0.00               0.00
  7            STRUCTURAL PRESERVATION                                     0.00                0.00               0.00
               SYSTEMS, LLC
  8            JB MATHEWS COMPANY                                        898.40                0.00               0.00
  9            GULF POWER COMPANY                                      4,424.68                0.00               0.00
 10            QUALITY SIGN SYSTEMS D/B/A                              1,407.89                0.00               0.00
               ASI-MODULEX
 11            CLIFF'S CONSTRUCTION SERVICES,                            998.02                0.00               0.00
               INC.
 12            WILLIAMS SCOTSMAN, INC.                               15,309.11                 0.00               0.00
 13            JTB ENTERPRISES                                         8,324.93                0.00               0.00
 17            JAMESTOWN, INC.                                         3,002.15                0.00               0.00
 18U           WATER RESOURCE ASSOCIATES, INC.                         2,055.90                0.00               0.00
 20            AMERICAN CONSTRUCTION HOIST,                         116,870.34                 0.00               0.00
               INC.
 21            THE BRALICH CORP D/B/A ALL-KLEEN                            0.00                0.00               0.00




  UST Form 101-7-NFR (10/1/2010)
               Case 09-11390-MFW    Doc 1445   Filed 05/16/19   Page 7 of 15
        COMMERICA
22      FLORIDA SUNCOAST PLASTERING,             63,112.70          0.00       0.00
        INC.
23      TEACHERS INSURANCE AND ANNUITY          402,604.26          0.00       0.00
        ASSOC.
24      RBS CITIZENS, NA A NATIONAL            5,282,663.66         0.00       0.00
        BANKING ASSOC D/B/A CHARTER ONE
25      TECHNICAL INNOVATION, LLC                85,190.40          0.00       0.00
26      MCKENNEY'S INC.                            8,370.00         0.00       0.00
27      ANNING-JOHNSON COMPANY                  169,875.19          0.00       0.00
28      INTEGRATED SYSTEMS OF FLORIDA            24,999.82          0.00       0.00
        INC.
29      ENERGY SYSTEMS SOUTHEAST                       0.00         0.00       0.00
30      BRILL ENTERPRISES, INC.                  17,455.00          0.00       0.00
31      BRILL ENTERPRISES, INC.                    1,765.90         0.00       0.00
32      GE CONSUMER & INDUSTRIAL F/K/A             1,680.97         0.00       0.00
        GE APPLIANCES
33      WAGENER ENTERPRISES, INC.                86,490.30          0.00       0.00
34      LUTTRELL ARCHITECTURAL                   39,972.20          0.00       0.00
        WOODWORKS, INC
35      RDC - USA, INC.                          10,910.00          0.00       0.00
36      SOUTHERN DOCK PRODUCTS                     7,608.60         0.00       0.00
37      MARATHON ELECTRICAL                     186,500.82          0.00       0.00
        CONTRACTORS, INC.
38      EXECUTIVE PHYCHOLOGY, INC.               39,060.26          0.00       0.00
39      HAND ARENDALL LLC                          1,384.00         0.00       0.00
40      SUNBELT GLASS & ALUMINUM, INC.          110,162.50          0.00       0.00
41      VICTORIA CLEANING & TEMP                   5,335.00         0.00       0.00
        SERVICES, INC.
42      VICTORIA CLEANING & TEMP                   1,728.00         0.00       0.00
        SERVICES, INC.
43U     ARCHIVE AMERICA                            3,343.59         0.00       0.00
44      BIRMINGHAM WATER WORKS                       75.96          0.00       0.00
46      CUSHMAN & WAKEFIELD OF                   10,000.00          0.00       0.00
        GEORGIA, INC.
47      ERVIN LEASING CO.                        18,946.14          0.00       0.00




UST Form 101-7-NFR (10/1/2010)
               Case 09-11390-MFW     Doc 1445   Filed 05/16/19   Page 8 of 15
48      TRNITY A DIVISION OF BANK OF THE          28,841.07          0.00       0.00
        WEST
49      GODFREY DESIGN & ADVERTISING,             35,389.05          0.00       0.00
        INC.
50      DIXIE ROOF DECKS, INC.                   120,861.50          0.00       0.00
51      AMERICAN ROLL UP DOOR CO                    2,233.50         0.00       0.00
52      CARR ALLISON                                2,923.00         0.00       0.00
53      ROBB & STUCKY LTD, LLLP                  379,285.06          0.00       0.00
54      SUTHERLAND ASBILL & BRENNAN                 1,352.73         0.00       0.00
        LLP
55U     STATE OF FLORIDA - DEPT OF REV                  0.00         0.00       0.00
56      SPRINT NEXTEL                                812.33          0.00       0.00
57      FEDEX CUSTOMER INFORMATION                  1,783.73         0.00       0.00
        SERVICE
58      334 PEACHTREE, LLC                       674,324.69          0.00       0.00
59      LEE ARNOLD ASSOCIATES, INC. D/B/A        544,251.12          0.00       0.00
        COLLIERS ARNOLD
60      BAY TO BAY BALANCING, INC.                  1,800.00         0.00       0.00
61      TALBOT CONSTRUCTION, INC.                 43,576.88          0.00       0.00
62      ERVIN LEASING CO                                0.00         0.00       0.00
63      O'ROURKE HOGAN FOWLER & DWYER               7,177.58         0.00       0.00
64      TEBARCO DOOR AND METAL                      8,630.18         0.00       0.00
        SERVICES, INC.
65      GOODWIN BROS. CONSTRUCTION,              651,661.36          0.00       0.00
        INC.
68      ANDREW ELECTRIC CO., INC.                 53,608.80          0.00       0.00
69      STANLEY ACCESS TECHNOLOGIES               15,132.63          0.00       0.00
70U     SHUMATE MECHANICAL LLC                   182,808.30          0.00       0.00
71      NORTHEAST VERIZON WIRE                      2,498.95         0.00       0.00
72      KIMLEY-HORN AND ASSOCIATES, INC.            2,686.47         0.00       0.00
73      J. SMITH MECHANICAL, INC. D/B/A           35,090.90          0.00       0.00
        SMITH MECHANICAL, INC.
74      NASHVILLE INDUSTRIAL I, LLC             2,072,036.00         0.00       0.00
75      OPUS REAL ESTATE GA VIII H4&5 LLC        837,726.00          0.00       0.00
76      OPUS REAL ESTATE FL VII TO2, LLC         621,983.00          0.00       0.00




UST Form 101-7-NFR (10/1/2010)
               Case 09-11390-MFW      Doc 1445     Filed 05/16/19   Page 9 of 15
77      ROYAL 85 LLC                              1,889,789.00          0.00       0.00
78      OPUS REAL ESTATE GA VIII LIMITED         10,349,480.00          0.00       0.00
        PARTNERSHIP
79      FALCON'S NEST OFFICE I, LLC                762,500.00           0.00       0.00
80      ODP FALCON'S NEST, LLC                     826,679.00           0.00       0.00
81      FALCON'S NEST OFFICE I, LLC               1,325,685.00          0.00       0.00
82      NASHVILLE INDUSTRIAL I, LLC                       0.00          0.00       0.00
83      ODP FALCON'S NEST, LLC                    1,844,700.00          0.00       0.00
84      CURB-TECH, INC.                             77,263.09           0.00       0.00
85      GE MONEY BANK D/B/A LOWES BRC                 2,765.05          0.00       0.00
86      CALLSOURCE                                    1,180.00          0.00       0.00
87      PITNEY BOWES GLOBAL FINANCIAL                 6,463.62          0.00       0.00
        SERVICES
88      A.L. GRADING CONTRACTORS, INC.             621,921.33           0.00       0.00
89      A.L. GRADING CONTRACTORS, INC.              89,493.20           0.00       0.00
90      HARTMAN SIMONS SPIELMAN &                   20,602.52           0.00       0.00
        WOOD LLP
91      UNITED SITE SERVICES OF TEXAS,                4,086.88          0.00       0.00
        INC.
92      PREMIER MARKETING                             2,616.15          0.00       0.00
93      GREGORY VANNOY & KOZMON                           0.00          0.00       0.00
        ALEXANDER
94      TROPEX PLANT SERVICES                         1,284.00          0.00       0.00
96U     ALL-PRO ROOFING & CONSTRUCTION,             26,329.00           0.00       0.00
        INC.
97      GREGORY VANNOY & KOZMON                           0.00          0.00       0.00
        ALEXANDER
98      PITNEY BOWES GLOBAL FINANCIAL                 1,173.35          0.00       0.00
        SERVICES
103     MORGAN & BURT ELECTRIC CO., INC.           499,060.37           0.00       0.00
104     THOMAS H WALKER CONSULTANTS,                  1,186.74          0.00       0.00
        LLC
105     THOMAS H WALKER CONSULTANTS,                   981.75           0.00       0.00
        LLC
106     THOMAS H WALKER CONSULTANTS,                      0.00          0.00       0.00
        LLC




UST Form 101-7-NFR (10/1/2010)
              Case 09-11390-MFW   Doc 1445   Filed 05/16/19   Page 10 of 15
107     THOMAS H WALKER CONSULTANTS,              377.50          0.00        0.00
        LLC
108     RAMCON, LLC                           164,443.44          0.00        0.00
109     BANK OF AMERICA, NA                          0.00         0.00        0.00
110     KEVIN B POLSTON                              0.00         0.00        0.00
111     TAMPA AMALGAMATED STEEL CORP          292,567.30          0.00        0.00
112     SHUTTS & BROWN LLP                    171,222.25          0.00        0.00
113U    THE SHOPPING CENTER GROUP LLC         132,867.50          0.00        0.00
114     METROPOLITAN GLASS SYSTEMS,            28,019.00          0.00        0.00
        INC.
115     SOUTHERN DOCK PRODUCTS                 28,552.68          0.00        0.00
117     EMBARQ FLORIDA, INC.                         0.00         0.00        0.00
119     HENRY INCORPORATED                    137,766.58          0.00        0.00
121     BRIGGS AND MORGAN, PA                  13,527.08          0.00        0.00
122     BRIGGS AND MORGAN, PA                        0.00         0.00        0.00
123U    STATE OF FLORIDA - DEPT OF REV            628.94          0.00        0.00
125     PITNEY BOWES CREDIT                      2,446.62         0.00        0.00
        CORPORATION
126     KONE INC                                 5,880.53         0.00        0.00
128     PNC BANK, N.A.                       5,611,157.50         0.00        0.00
13-N    BARTIMAEUS INC                           3,771.00         0.00        0.00
133     BLACK BOX NETWORK SERVICES             37,290.00          0.00        0.00
134     BIRMINGHAM WATER WORKS                     15.82          0.00        0.00
135     BIRMINGHAM WATER WORKS                    950.41          0.00        0.00
136     AERIAL INNOVATION, INC.                   556.40          0.00        0.00
137     BALLINGER PUBLISHING                     1,795.00         0.00        0.00
138     VITAL RECORDS CONTROL OF FL                  0.00         0.00        0.00
139     ENERGY AIR INC.                       164,925.60          0.00        0.00
140     MERYMAN ENVIRONMENTAL, INC.              7,320.15         0.00        0.00
141     ARAMARK CORP                             2,387.17         0.00        0.00
143     CREATIVE FLORRING OF PENSACOLA,          2,703.75         0.00        0.00
        INC.
144     CREATIVE FLOORING OF PENSACOLA,              0.00         0.00        0.00
        INC.
147     SOUTHERN ELECRIC COMPANY, INC.           1,200.00         0.00        0.00




UST Form 101-7-NFR (10/1/2010)
              Case 09-11390-MFW     Doc 1445   Filed 05/16/19   Page 11 of 15
148     TIRES PLUS TOTAL CAR CARE                      0.00         0.00        0.00
149     ADVANCED POWER TECHNOLOGIES                    0.00         0.00        0.00
        LLC
150     ATLANTA FLOORING DESIGN                  19,279.00          0.00        0.00
        CENTERS, INC.
151     MARATHON EQUIPMENT CO.                   25,023.60          0.00        0.00
153     ACTION MOBILE INDUSTRIES                   2,388.60         0.00        0.00
154     AMERIFACTORS FINANCIAL GROUP,                  0.00         0.00        0.00
        LLC
155     WINDOW WORX LLC                          50,000.00          0.00        0.00
157     STONECRAFTERS TILE & MARBLE              42,881.00          0.00        0.00
        INSTALLATIONS
158U    DOBBINS, MARILYN A                       18,170.00          0.00        0.00
159     ROBERT P FRANKEL & ASSOC                134,603.99          0.00        0.00
160     UNIVERSAL FIRE SYSTEM, INC.              47,539.55          0.00        0.00
161     RARE EARTH SCIENCES INC                    2,991.25         0.00        0.00
162     VANGUARD OF FLORIDA LLC                    2,916.00         0.00        0.00
163     TRIANGLE TERRAZZO & TILE CO              27,212.70          0.00        0.00
164     WASTE SERVICES OF FLORIDA INC                  0.00         0.00        0.00
166     CENTAUR BUILDING SERVICES                      0.00         0.00        0.00
        SOUTHEAST INC
167     AMERICAN CONSTRUCTION HOIST,                   0.00         0.00        0.00
        INC.
168     ZICARO'S INC                                   0.00         0.00        0.00
169     WRIGHT EXPRESS FINANCIAL                   9,258.41         0.00        0.00
        SERVICES
170     ALLSOUTH SPRINKLER COMPANY               19,735.00          0.00        0.00
171     TALBOT CONSTRUCTION, INC.                      0.00         0.00        0.00
172     KING STEEL, INC.                        187,802.90          0.00        0.00
173     SUPERMEDIA F/K/A IDEARC MEDIA              1,721.93         0.00        0.00
        LLC
174     JES PUBLISHING CORP                            0.00         0.00        0.00
177     DASPIN & AUMENT LLP                      50,378.77          0.00        0.00
179     JOHN FISHER D/B/A "I CAN'T BELIEVE             0.00         0.00        0.00
        IT'S CLEAN"
180     WELLS FARGO BANK, NA                   7,269,011.43         0.00        0.00




UST Form 101-7-NFR (10/1/2010)
              Case 09-11390-MFW           Doc 1445    Filed 05/16/19   Page 12 of 15
182     RUMBERGER KIRK & CALDWELL PA                    23,356.81          0.00        0.00
183     RUPPERT NURSERIES, INC.                        393,524.90          0.00        0.00
184U    OPUS CORPORATION                              1,692,450.04         0.00        0.00
186     OPUS CORE, LLC                                 468,273.00          0.00        0.00
187     DRYCO, LLC                                        2,160.50         0.00        0.00
188     300 BEACH DRIVE, LLC                                  0.00         0.00        0.00
189U    HOWARD ZOROMSKY                                       0.00         0.00        0.00
190     BLASTERS, INC.                                    3,950.00         0.00        0.00
191     LOWE'S HOME CENTERS, INC.                     1,046,645.89         0.00        0.00
192     CNA SURETY CORP                              51,315,137.00         0.00        0.00
193     BROWN, JIMMY                                          0.00         0.00        0.00
194     CHRISTOPHER HARMAN                                    0.00         0.00        0.00
195     ARBELT INVESTMENT LIMITED                    11,111,374.44         0.00        0.00
        PARTNERSHIP
196     OFFICE DEPOT                                          0.00         0.00        0.00
197     OPUS SOUTH CONTRACTORS, LLC                           0.00         0.00        0.00
198     8TH AND 14TH LLC                                      0.00         0.00        0.00
199     OPUS SOUTH CONSTRUCTION                       2,995,811.90         0.00        0.00
        CORPORATION
20-N    GLAZING CONSULTANTS                               4,400.00         0.00        0.00
        INTERNATIONAL
201     LAGUNA AT RIVIERA DUNES I CONDO                584,836.00          0.00        0.00
        ASSOC INC
202     LAGUNA AT RIVIERA DUNES I CONDO                521,450.00          0.00        0.00
        ASSOC INC
203     LAGUNA AT RIVIERA DUNES I CONDO                521,450.00          0.00        0.00
        ASSOC INC
204     LAGUNA AT RIVIERA DUNES I CONDO                       0.00         0.00        0.00
        ASSOC INC
205     BEN F PERRY CO., INC.                             3,613.00         0.00        0.00
207U    DAN F NICOL                                       1,616.00         0.00        0.00
21-N    SOUTHERN DOOR SYSTEMS LLC                         1,409.67         0.00        0.00
210     Broward County Revenue Collector                   232.89          0.00        0.00
211U    Tennessee Department of Revenue                     15.00          0.00        0.00
213     Embarq Florida, Inc.                               799.25          0.00        0.00




UST Form 101-7-NFR (10/1/2010)
               Case 09-11390-MFW             Doc 1445   Filed 05/16/19   Page 13 of 15
214      Chroma Inc.                                       5,905.00          0.00        0.00
215      McKenney's, Inc.                                      0.00          0.00        0.00
216      Amerifactors Financial Group, LLC                     0.00          0.00        0.00
217      Columbia Precast LLC                            202,460.45          0.00        0.00
220      Energy Air Inc.                                       0.00          0.00        0.00
221      Daniel M. Morris                                  5,871.31          0.00        0.00
222      Daspin & Aument LLP                              50,378.77          0.00        0.00
223      Cutting Edge Granite Inc.                        44,466.75          0.00        0.00
224      ADT Security Services Inc.                         382.44           0.00        0.00
225      ADT Security Services Inc.                        2,490.21          0.00        0.00
226      Hauesler Marvin Interiors Inc.                  223,148.83          0.00        0.00
227      Centaur Building Services Southeast, Inc.             0.00          0.00        0.00
228      Jim Luca Electric Inc.                                0.00          0.00        0.00
229      Shaw Contract Flooring Services, Inc.            11,935.40          0.00        0.00
231      Hill, Ward & Henderson, P.A.                     14,278.86          0.00        0.00
232U     Grant F. Wood                                     7,850.00          0.00        0.00
234U     Kevin B. Polston                                116,550.00          0.00        0.00
236      Abdullah Haider                                       0.00          0.00        0.00
237      BANK OF AMERICA, N.A.                                 0.00          0.00        0.00
238      AMERICAN CONSTRUCTION HOIST,                          0.00          0.00        0.00
         INC.
239      Diversified Concrete Service Inc.               132,545.42          0.00        0.00
24-N     ADAMS CONSTRUCTION SERVICES                       3,785.00          0.00        0.00
         INC
240      Delaware Claims Agency,LLC                            0.00          0.00        0.00
242      DIVERSIFIED CONCRETE SERVICE,                    10,500.00          0.00        0.00
         INC.
243      DANKO CONCRETE CONSTRUCTION                      45,000.00          0.00        0.00
         LLC
244      WILLIS OF MINNESOTA, INC                         15,000.00          0.00        0.00
245      WILLIAMS STEEL COMPANY                           25,000.00          0.00        0.00
39-N     LM SQUARED INTERACTIVE                            8,565.00          0.00        0.00
         SOLUTIONS
46-N     ROADRUNNER COURIER SERVICE                         192.50           0.00        0.00
1-11CH   CORPORATION SERVICE COMPANY                          85.00          0.00        0.00




 UST Form 101-7-NFR (10/1/2010)
                     Case 09-11390-MFW             Doc 1445       Filed 05/16/19      Page 14 of 15
2-CH11         OTIS ELEVATOR COMPANY & IT'S                              387.20               0.00               0.00
               AFFILIATES ET AL
                            Total to be paid for timely general unsecured claims:         $                  0.00
                            Remaining balance:                                            $                  0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 4,071.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                      Allowed Amount Interim Payments            Proposed
No                                                                  of Claim          to Date           Payment
 241           Gateway Rolloff Service LP                             4,071.00                0.00               0.00
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00


             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 46,787,500.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                      Allowed Amount Interim Payments            Proposed
No                                                                  of Claim          to Date           Payment
 185           OUSTFC, LLC                                      46,787,500.00                 0.00               0.00
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-NFR (10/1/2010)
                Case 09-11390-MFW               Doc 1445        Filed 05/16/19         Page 15 of 15



                                          Prepared By: /s/JEOFFREY L. BURTCH, TRUSTEE
                                                                           Trustee

       JEOFFREY L. BURTCH, TRUSTEE
       P.O. BOX 549
       WILMINGTON, DE 19899-0549
       (302) 472-7427



       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
